Citation Nr: 1034778	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the cervical spine. 

3.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the lumbosacral spine. 

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1978 to December 
1998. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied increased ratings 
for the cervical and lumbosacral spine and TDIU.  The appeal also 
comes before the Board from an August 2003 rating decision of a 
RO that denied service connection for PTSD.

The issues of service connection for PTSD and TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder is manifested by 
chronic moderate to severe pain with flare-up pain requiring rest 
for up to several days.  There is moderate limitation of motion 
of greater than 15 degrees flexion with no ankylosis.  There are 
muscle spasms and fatigue with pain on repetition but no 
additional loss of range of motion.  Imaging studies showed 
degenerative disc disease, disc bulging, and disc space 
narrowing.  The Veteran uses prescription medication for pain but 
no neck support device.  The Veteran has difficulty lifting 
objects and working overhead but is able to drive an automobile, 
perform household tasks, and participate in some forms of 
recreation such as fishing and dancing.  

2.  The Veteran's lumbosacral spine disorder is manifested by 
chronic moderate to severe pain with flare-ups requiring rest for 
up to several days.  There is moderate limitation of motion of 
greater than 30 degrees flexion with no ankylosis.  There are 
muscle spasms and fatigue with pain on repetition but no 
additional loss of range of motion.  There is no listing of the 
spine or positive Goldthwaites sign.  Imaging studies showed 
degenerative disc disease and disc bulging and space narrowing.  
The Veteran uses prescription medication for pain but no back 
support device.  The Veteran has difficulty lifting, bending, or 
stooping, and is unable to walk extended distances or sit or 
stand for extended periods of time. The Veteran is able to drive 
an automobile, perform household tasks, and participate in some 
forms of recreation such as fishing and dancing.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative changes of the cervical spine have not been met at 
any time during the period covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5293 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2009).  

2.  The criteria for a rating in excess of 20 percent for 
degenerative changes of the lumbosacral spine have not been met 
at any time during the period covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 
5243 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.   However, the Court of Appeals for 
the Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notification of alternate 
diagnostic codes or potential daily life evidence.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).
In correspondence in June 2006, the RO provided a notice that did 
not satisfy the requirements outlined in Vazquez-Flores.  The RO 
informed the Veteran of the types of evidence that would be 
considered and the respective responsibilities of the Veteran and 
VA to obtain that evidence.  The notice did not ask the Veteran 
specifically for evidence to show the impact of his disability on 
his employment and did not provide him with general notice 
concerning the rating criteria.  In order to determine whether to 
proceed with the adjudication, the Board will examine whether the 
errors were prejudicial to the appellant. 

In this case, the Board finds that the notice errors did not 
prejudice the appellant.  In written statements to VA in a May 
2003 notice of disagreement and a June 2005 substantive appeal, 
and at his September 2006 Board hearing, the Veteran reported the 
symptoms that he experienced and the effect they have on his 
capacity for employment.  The Veteran also submitted and 
discussed records of clinical imaging of his spinal disorders.  
Therefore, the Board concludes that the Veteran had actual 
knowledge of the criteria used to evaluate his spinal 
disabilities.  Although the rating decision and the June 2004 
statement of the case did not provide complete information 
regarding the applicable diagnostic codes, the RO did provide 
complete information in a March 2005 supplemental statement of 
the case with an opportunity to respond in writing and at his 
hearing.  Although the post-decision documents cannot substitute 
for adequate notice, the Board concludes that the Veteran 
possessed and displayed actual knowledge and is reasonably 
expected to understand what is required to substantiate the 
claim.  Accordingly, the notice errors were not prejudicial.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Army as a combat engineer 
including service in Southwest Asia from March to June 1991 and 
in Bosnia from January to November 1996.  The Veteran retired at 
the rank of Sergeant First Class.  He contends that his cervical 
and lumbosacral spinal disorders are more severe than are 
contemplated by the current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

The regulations for rating disabilities of the spine were revised 
during the pendency of this appeal, effective September 26, 2003.  
See 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation 
changes after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been concluded, 
the version of the law or regulation most favorable to the 
appellant generally applies. However, only the former criteria 
can be applied for the period prior to the effective date of the 
new criteria.  However, both the old and new criteria can be 
applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
see also 38 U.S.C.A.
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008)

Prior to September 2003, lumbosacral strain warranted a 10 
percent rating if there was characteristic pain on motion.  A 20 
percent rating was warranted for muscle spasms on extreme forward 
bending and unilateral loss of spine motion in the standing 
position.  A 40 percent rating was warranted if symptoms were 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the joint 
space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Also 
prior to September 2003, limitation of motion of the lumbar spine 
warranted a 10 percent rating if mild, 20 percent if moderate, 
and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002). 

Prior to September 2003, limitation of motion of the cervical 
spine warranted a 10 percent rating if slight, a 20 percent 
rating if moderate, and a 30 percent rating if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  These reclassified diagnostic codes include 
5237 (lumbosacral or cervical strain), 5242 (degenerative 
arthritis of the spine), and 5243 (intervertebral disc syndrome).  
The code for intervertebral disc syndrome (Diagnostic Code 5243) 
permits evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243.  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease are as follows: a 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 45 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or contour.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees; or the combined range of motion 
of the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal contour such as scoliosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine of less than 
15 degrees or for favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the cervical spine or forward flexion of 
the thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine.  This rating formula 
applies to cervical or lumbosacral strain, spondylolisthesis, 
sacroiliac injury and weakness, and spondylolisthesis and 
instability.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Code 5236, 5237, 
5242.  

Normal ranges of motion for the lumbar spine are 90 degrees 
flexion, and 30 degrees extension, lateral flexion, and rotation.  
Normal ranges of motion for the cervical spine are 45 degrees 
forward flexion and extension and lateral flexion, and 80 degrees 
rotation.  38 C.F.R. § 4.71a, Plate V (2008). 

The clinical records do not show a diagnosis of intervertebral 
disc syndrome.  However, the Veteran reported that he experienced 
incapacitating episodes.  
Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, intervertebral disc syndrome is rated 
20 percent with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks in the past year; 
40 percent with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks in the past year; 
and 60 percent with incapacitating episodes having a total 
duration of at least six weeks in the past year.  An 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome requiring bed rest prescribed 
by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. 

Traumatic and degenerative arthritis, confirmed by X-ray, will be 
rated on the basis of limitation of motion.  When limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint affected by the limitation of 
motion.  Any limitation of motion must be confirmed by findings 
such as swelling muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Cervical Spine

In March 2001, a VA physician's assistant (PA) noted that the 
Veteran injured his neck in a sports accident in 1983.  The 
Veteran subsequently developed degenerative disease and bone 
spurs of the cervical spine.  The PA noted the Veteran's report 
of constant neck pain with flare-ups after extended operation of 
automobile, lifting objects, or working overhead.  The Veteran 
used over-the-counter anti-inflammatory medication but had not 
undergone surgery.  The Veteran reported that he had not been 
employed since retiring from the Army in 1998.  On examination, 
range of motion of the cervical spine was 30 degrees flexion, 10 
degrees extension, 10 degrees bidirectional lateral flexion, and 
35 degrees bidirectional rotation.  The combined range of motion 
was 130 degrees.  Pain existed at the start of motion and became 
more severe approaching the limits of motion.  There was positive 
muscle spasm with tenderness over several cervical levels but no 
radiating pain to the upper extremities and no muscle atrophy.  
X-rays showed loss of lordotic curvature, degenerative changes at 
multiple levels with spurring and disc space narrowing.  

In January 2003, a VA PA noted the Veteran's reports of a 
decreased range of cervical motion and chronic daily neck pain 
that occasionally interrupted sleep.  The Veteran also reported 
radiating pain to the upper extremities and headaches several 
times per week.  The Veteran reported use of prescription 
medication for pain.  On examination, range of motion of the 
cervical spine was 40 degrees flexion, 40 degrees extension, 30 
degrees bidirectional lateral flexion, and 60 and 70 degrees 
right and left rotation.  The combined range of motion was 270 
degrees.  There was no muscle atrophy but some sensory deficits 
in the upper extremities.  The PA referred to X-ray studies that 
showed results similar to those noted in 2001.  The PA diagnosed 
degenerative disc disease and osteoarthritis of the cervical 
spine.  The PA noted that the Veteran would be limited in 
employment to sedentary jobs with the opportunity to move as 
needed.  The Veteran would not be capable of constantly looking 
down toward a computer screen.  

In March 2003, the Veteran was examined by a physician for the 
Social Security Administration (SSA).  The physician noted the 
Veteran's reports of symptoms similar to those noted by the VA 
examiner in January 2003.   Range of motion of the cervical spine 
was 40 degrees flexion, 60 degrees extension, 45 degrees 
bidirectional lateral flexion, and 80 degrees bidirectional 
rotation.  The combined range of motion was 350 degrees.  There 
was no muscle atrophy.  The physician referred to concurrent X-
ray studies and diagnosed mild to moderate osteoarthritis of the 
neck.  A concurrent neurological examination showed no upper 
extremity atrophy or neurological deficits.  

In April 2003, magnetic resonance images of the cervical spine 
obtained at a military clinic showed disc bulging and 
degenerative changes at three levels but with no nerve root 
contact.  Clinic outpatient records through July 2003 showed 
prescription medication for neck pain.  In a July 2002 patient 
questionnaire, the Veteran noted that he was a college graduate 
but that his mobility was limited due to chronic pain.  

In a June 2004 substantive appeal, the Veteran noted that his 
physicians were aware of his need to rest in bed during flare-ups 
but did not write prescriptions for bed rest for patients who did 
not work.  He called attention to magnetic resonance images 
obtained at a military clinic and contended that consideration 
was not being given to his disc problems and arthritis.  

In January 2005, a VA PA noted the Veteran's reports of worsening 
neck pain with daily flare-ups and interrupted sleep.  The 
Veteran treated the symptoms with heat, ice, medication, and 
frequent movement.  The Veteran reported that he was told by his 
physician "unofficially" to go home and go to bed and did so 
multiple times on his own when the pain was so severe as to limit 
his function.  The Veteran reported that he was unable to perform 
any physical activities in the home and was unable to work.  The 
Veteran reported that he did not use a neck brace.  Range of 
motion of the cervical spine was 40 degrees flexion and 40 
degrees extension limited by pain but not reduced on repetition.  
The PA did not note bidirectional lateral flexion.  Rotation was 
50 degrees to the left and 30 degrees to the right with increased 
pain but no reduction in the range of motion on repetition.  The 
PA noted muscle spasms but atrophy or loss of sensation in the 
upper extremities.  Concurrent X-rays showed advanced 
degenerative changes, disc space narrowing, and neural foraminal 
encroachment at several levels of the cervical spine.  

In a September 2006 Board hearing, the Veteran stated that he 
held a college degree in business management and had sought 
employment for several years but was unsuccessful because of 
interpersonal problems.  The Veteran stated that he experienced 
constant neck pain and limitation of motion with shoulder 
stiffness and an inability to lift objects.  He stated that he 
used anti-inflammatory, muscle relaxant, and pain medications.  
He was unable to sit in one position for more than one hour.   

VA outpatient treatment records from July 2003 to November 2009 
showed ongoing prescription medication for spinal pain but no 
recommendations for surgical intervention.  In September 2009, a 
VA psychiatrist noted that the Veteran remained unemployed but 
had remodeled his home, did yard work, went fishing, and had 
taken up ballroom dancing.  

In March 2007, SSA awarded disability benefits, effective in 
1999, in part for disabilities of the cervical spine. 

In October 2009, a VA physician noted a review of the claims file 
and accurately summarized the Veteran's history of neck injury in 
service and the subsequent course of examination and treatment.  
The Veteran reported moderate to severe pain in the left 
posterolateral area with muscle spasms and limitation of motion 
particularly turning his head to the right.  Pain occasionally 
radiated down the left arm to the elbow and hand numbness.  
Flare-ups occurred following driving automobile, carrying 
buckets, doing overhead work, and occasionally after sleeping.  
The Veteran denied use of a neck brace, hospitalization, or 
prescribed bed rest by a physician over the last 12 months.  The 
Veteran reported that he was unable to perform activities 
requiring running, stooping or lifting but was able to enjoy 
ballroom dancing.  Range of motion of the cervical spine was 45 
degrees flexion, 45 degrees extension (limited to 30 degrees on 
repetition), 40 and 45 degrees left and right lateral 
flexion(right limited to 30 degrees on repetition), and 80 
degrees bidirectional rotation.  The most limiting combined range 
of motion was 305 degrees.  There was no muscle atrophy or 
deficits of strength, reflex, and sensation of the upper 
extremities.  The physician noted that generally there was no 
weakness or incoordination but that there was fatigue due to pain 
on repetition.  The physician reviewed the history of X-rays and 
other imaging studies and diagnosed moderate degenerative 
arthritis of the cervical spine.  

The Board concludes that a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine with disc 
narrowing and bulging is not warranted at any time during the 
period covered by this appeal under either the old or new 
regulations.  There are multiple imaging studies that confirm the 
pathology associated with degenerative disc disease and disc 
deficiencies.  The most limiting ranges of motion are 30 degrees 
flexion or greater and a combined range of motion of 170 degrees 
or greater.  Considering the normal ranges of motion of 45 
degrees flexion and 80 degrees rotation, under the old 
regulations, the Board concludes that the limitation of motion is 
best described as moderate but not severe because the Veteran 
retains the ability to move more than 50 percent of the normal 
range.  A higher schedular rating is not warranted because 
flexion is greater than 15 degrees and there is no evidence of 
ankylosis.  

The Board acknowledges the Veteran's consistent reports of 
moderate pain with severe flare-ups that require the use of 
medication and rest.  The Veteran is competent to report these 
observed symptoms and the Board places some probative weight on 
his reports as they are consistent over time and consistent with 
the imaging pathology.  His reports have been accepted by 
examiners and clinicians who noted that the Veteran's pain is the 
primary factor in limitation of motion and fatigue on repetition.  
However, the Board also notes that despite the moderate to severe 
pain, clinicians have never recommended surgical intervention.   
The Veteran does not wear a neck brace and is able to perform 
many functions such as home remodeling, yard work, operation of 
an automobile, fishing, and dancing, 

The Board considered whether an increased rating under Diagnostic 
Codes 5293 or 5243 for intervertebral disc syndrome is warranted.  
None of the clinicians explicitly diagnosed intervertebral 
syndrome or prescribed period of best rest or treatment other 
than the on-going use of medication.  The Veteran reported that 
his physicians were aware of his occasional need to rest in bed.  
However, the Veteran did not describe incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks in the past year that would warrant a rating in excess of 
20 percent under these diagnostic codes.  The Board also 
considered the Veteran's contention that separate ratings are 
warranted for disc bulging and arthritis.  However, Diagnostic 
Codes 5003 and 5010 direct that the effect of arthritis be rated 
by criteria for limitation of motion.  Further, immobility due to 
pain has been attributed to the disc deficiencies and is 
contemplated in the general schedular rating for pain, stiffness, 
and aching in the vicinity of the spine due to injury or disease.  
Although examiners occasionally noted reported symptoms of upper 
extremity numbness, an SSA neurologic examination showed no 
neurologic deficits. 

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected cervical spine disability 
results in a unique disability that is not addressed by the 
rating criteria.  Specifically, there is no evidence of any 
hospitalization.  The Veteran reported that he was unable to work 
in part because of neck pain.  The issue of unemployability as a 
result of a combination of all service-connected disability is 
addressed in the remand section below.  However, standing alone, 
the Veteran's limitation of neck movement and pain is not so 
disabling as to prevent employment in his field of business 
management.  As the Veteran is able to perform many activities, 
albeit with periodic movements and rest, the Board concludes that 
the schedular criteria adequately contemplates the degree of work 
impairment.  Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

Lumbosacral Spine

The Board will consider the history of examination and treatment 
of the cervical spine and the Veteran's general spinal pain and 
functional impairments above but will discuss only those symptoms 
and clinical comments that pertain uniquely to the lumbosacral 
spine.  

In March 2001, a VA PA noted the Veteran's report of constant 
moderate to severe lower back pain with flare-ups less than once 
per month lasting a few hours to one or two days and with no 
radiation to the lower extremities.  The Veteran reported that 
sitting for more than 30 minutes or excessive bending or lifting 
greater than 20 pounds aggravated the lower back pain.  The 
Veteran reported a history of periodic chiropractic treatment but 
no surgical intervention.  Range of motion was 80 degrees 
flexion, 10 degrees extension, 20 degrees bidirectional lateral 
flexion, and 50 degrees bidirectional rotation.  The combined 
range of motion was 230 degrees.  The PA noted that pain slightly 
limited the range of motion.  There were some muscle spasms but 
no atrophy or neurological deficits.  X-ray studies showed mild 
degenerative changes, disc space narrowing, and marginal 
spurring. 

In January 2003, a VA PA noted the Veteran's reports of chronic 
low back pain with episodes when his back "got out of wack" 
with extreme pain and muscle spasms for several days until his 
back "pops back into place."  The Veteran reported that the 
pain radiated to the lower extremities and precluded any lifting 
or bending that would cause a flare-up episode.  On examination, 
range of motion was 70 degrees flexion, 25 degrees extension, and 
30 degrees bidirectional lateral flexion.  The PA did not note 
bidirectional rotation.  The PA noted "sharp and dull" 
sensation in the lower extremities but no muscle atrophy or bowel 
or bladder deficits.  X-rays showed degenerative disc disease, 
disc space narrowing, and displacement of the coccyx which was 
possibly due to trauma.  The PA concluded that the Veteran's 
capacity for employment would be impaired by an inability to lift 
or bend his lower back.  

In March 2003, the Veteran was examined by a physician for the 
Social Security Administration (SSA).  The physician noted the 
Veteran's reports of symptoms similar to those noted by the VA 
examiner in January 2003.   The physician noted that the Veteran 
walked with a normal gait and could easily get on and off the 
examination table without discomfort.  The Veteran did not use 
support devices or braces.  Range of motion was 80 degrees 
flexion, 25 degrees extension, 25 degrees bidirectional lateral 
flexion, and 30 degrees bidirectional rotation.  The combined 
range of motion was 215 degrees.  X-rays showed mild 
osteoarthritis.  The physician noted that the Veteran was not 
limited in sitting, standing, walking, lifting, or carrying 
weight up to 30-50 pounds.  A concurrent neurological examination 
showed no lower extremity atrophy or neurological deficits.  

In April 2003, magnetic resonance images of the cervical spine 
obtained at a military clinic showed disc dessication at four 
levels and disc bulging at two levels. Military clinic outpatient 
records through July 2003 showed prescription medication for back 
pain.  

In January 2005, a VA PA noted the Veteran's general spinal pain 
and incapacity as discussed in the section for cervical spinal 
disease.  The Veteran did not use a back brace but occasionally 
used a cane and could walk about 100 yards before stopping due to 
pain.  The Veteran reported that he was unable to perform any 
physical functions in the home.  Range of motion was 45 degrees 
flexion, 10 degrees extension, 20 degrees left and 15 degrees 
right lateral flexion.  The PA did not measure bidirectional 
rotation.  The PA noted that the Veteran was fatigued after four 
repetitions due to pain with a slightly reduced range of motion.  
There were mild muscle spasms but no atrophy or abnormal gait.  
X-rays showed degenerative changes and disc space narrowing.   

The Board notes the Veteran's September 2006 hearing testimony 
regarding his use of medication for pain and inability to sit, 
stand, lift, or bend and the outpatient treatment records that 
showed continued prescription medication for pain.  In March 
2007, SSA awarded disability benefits, effective in 1999, in part 
for disabilities of the lumbosacral spine.  The Board also notes 
the September 2009 comments by a VA psychiatrist that the Veteran 
remained unemployed but had remodeled his home, did yard work, 
went fishing, and had taken up ballroom dancing.  

In October 2009, a VA physician noted a review of the claims file 
and accurately summarized the Veteran's history of back treatment 
in and after service.  He noted the Veteran's reports of 
continued constant stiffness, spasms, and back pain radiating to 
the lower left leg with some numbness of the left foot.  The 
Veteran denied any bowel or bladder problems.  He reported that 
he could perform the activities of daily living in the home as 
long as he did not lift, bend, or stoop.  He was able to operate 
an automobile, walk for several blocks, and sit for 15 minutes.  
The Veteran denied use of a neck brace, hospitalization, or 
prescribed bed rest by a physician over the last 12 months.  The 
Veteran reported that he was unable to perform activities 
requiring running, stooping or lifting but was able to enjoy 
ballroom dancing.  
On examination, range of motion was 70 degrees flexion (after 
repetition), 20 degrees extension, 20 degrees bidirectional 
lateral flexion, and 20 degrees bidirectional rotation.  The 
combined range of motion was 170 degrees.  There was guarding and 
fatigue on repetition but no increased loss of function.  There 
was no evidence of ankylosis.  Lower extremity muscle strength 
and reflexes were normal with reported mild decrease in sensation 
in the lower left calf and foot.  The physician note no listing 
of the spine or positive Goldthwaites sign.  The physician 
diagnosed moderate degenerative arthritis of the lumbosacral 
spine. 

The Board concludes that a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with disc narrowing 
and bulging is not warranted at any time during the period 
covered by this appeal under either the old or new regulations.  
There are multiple imaging studies that confirm the pathology 
associated with degenerative disc disease and disc deficiencies.  
The most limiting range of motion was 45 degrees flexion with 
most measurements between 70 and 70 degrees.  The most limiting 
combined range of motion was 170 degrees.  Considering the normal 
ranges of motion of 90 degrees flexion and 30 degrees in all 
other directions, under the old regulations, the Board concludes 
that the limitation of motion is best described as moderate but 
not severe because the Veteran retains the ability to move at 
least 50 percent of the normal range.  A higher rating is not 
warranted under the older regulations because the aggregate of 
symptoms is not severe.  There is no listing of the spine or 
positive Goldthwaites sign.  There is some evidence of disc space 
narrowing and muscle spasm but the range of motion is such that 
the impairment is best described as moderate and not severe.  A 
higher schedular rating is not warranted under the new 
regulations because flexion is greater than 15 degrees and 
because there is no evidence of ankylosis.  

The Board acknowledges the Veteran's consistent reports of 
moderate pain with severe flare-ups that require the use of 
medication and rest.  The Veteran is competent to report these 
observed symptoms, and the Board places some probative weight on 
his reports as they are consistent over time and consistent with 
the imaging pathology.  His reports have been accepted by 
examiners and clinicians who noted that the Veteran's pain is the 
primary factor in limitation of motion and fatigue on repetition.  
However, the Board also notes that despite the moderate to severe 
pain, clinicians have never recommended surgical intervention.   
The Veteran does not wear a back brace and is able to perform 
many functions such as home remodeling, yard work, operation of 
an automobile, fishing, and dancing.  

The Board considered whether an increased rating under Diagnostic 
Codes 5293 or 5243 for intervertebral disc syndrome and separate 
ratings for disc bulging and arthritis are warranted.  The Board 
concludes that additional or separate ratings are not warranted 
for the reasons noted above in the section for the cervical 
spine.  The Board notes that the RO granted service connection 
and a 10 percent rating for mild neurological deficits and pain 
of the left lower extremity, effective December 2002.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected lumbosacral spine 
disability results in a unique disability that is not addressed 
by the rating criteria.  Specifically, there is no evidence of 
any hospitalization.  The Veteran reported that he was unable to 
work in part because of back pain.  The issue of unemployability 
as a result of a combination of all service-connected disability 
is addressed in the remand section below.  However, standing 
alone, the Veteran's limitation of back movement and pain is not 
so disabling as to prevent employment in his field of business 
management.  As the Veteran is able to perform many activities, 
albeit with periodic movements, rest, and limitation of lifting 
and bending, the Board concludes that the schedular criteria 
adequately contemplates the degree of work impairment.  Thus, 
there is no basis for referral of the case for consideration of 
an extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 337 (1996).







	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent for degenerative changes of the 
cervical spine is denied. 

A rating in excess of 20 percent for degenerative changes of the 
lumbosacral spine is denied. 


REMAND

In August 2003, the RO denied service connection for PTSD because 
service records did not show participation in combat and because 
the Veteran had not provided a description of traumatic events 
associated with PTSD.  In a September 2003 notice of 
disagreement, the Veteran provided a three page attachment 
listing seven non-battle events with his duty assignments, 
locations, and circumstances.   The events were: three training 
accidents involving deaths in military vehicles; two occasions 
when the Veteran witnessed the deaths or bodies of civilians 
killed by foreign forces in Iraq and Bosnia; one occasion when he 
witnessed the recovery of the bodies of two lost children on a 
military base; and the death of his infant son in a motor vehicle 
accident on a military base.  The Veteran was unable to provide 
the dates within periods of less than three months or names of 
the military casualties.  However, he did indicate that his son 
died on July [redacted], 1979 at Fort Leonard Wood, Missouri.  

In a March 2007 remand, the Board directed that a summary of the 
Veteran's report of the traumatic events be prepared and provided 
to the Joint Services Record Research Center (JSRRC) for 
verification.  A summary is not of record.  However, the RO used 
an electronic system in March 2007 to request information 
regarding a training accident in Germany in 1984 or 1985, the 
killing of Iraqi citizens in May 1991, and the deaths of Bosnian 
civilians in 1996.  In April 2007, the RO used the system to 
request verifying information for a single training accident in 
nine, three- month periods of time from 1984 to 1986.  JSRRC 
responded that it did not hold records that would verify the 
killings of foreign citizens by their own forces.  JSRRC 
investigated the reports of ground training accidents and 
concluded that the training accidents could not be verified 
without more specific dates and names of casualties.   As the 
Veteran could not provide the names or sufficiently narrow range 
of date for the deaths of the lost children, the Board 
acknowledges that JSRRC would also not likely be able to verify 
this event. 

However, no research has been accomplished regarding the death of 
the Veteran's son.  The Veteran did provide his son's name, date 
of death, and the circumstances of the accident with a military 
police vehicle at Fort Leonard Wood.  Additional requests for 
information to verify the event to the service department and to 
the Veteran are necessary to satisfy VA's duty to assist in the 
substantiation of the claim.  

As a decision on service connection for PTSD is intertwined with 
a determination of total disability based on individual 
unemployability, the Board will defer a decision on TDIU pending 
further development.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran any evidence 
in his possession such as a death 
certificate, military police or personnel 
records, or hospital records associated 
with the death of his son at Fort Leonard 
Wood, Missouri on or about July [redacted], 1979.  
Associate any records received with the 
claims file. 

2.  Request from the appropriate service 
department records of a military police 
motor vehicle accident and records of any 
subsequent hospital care for the Veteran's 
son from July 1 to July 31, 1979 at Fort 
Leonard Wood, Missouri.  Associate any 
records received with the claims file.  

3.   If, and only if, the claimed stressor 
is independently verified by the JSRRC or 
other personal or service records, schedule 
the Veteran for a VA psychiatric 
examination by a physician or doctoral 
level psychologist with appropriate 
expertise to determine the nature and 
etiology of any diagnosed PTSD.  Provide 
the claims folder to the examiner and 
request that the examiner review the claims 
folder and note the review in the 
examination report.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed, including 
psychological testing designed to ascertain 
whether the Veteran has PTSD due to an 
independently verifiable in-service 
stressor.  The examiner should be informed 
of any stressor which has been 
independently verified.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable in-service 
stressor(s) supporting the diagnosis.  If 
PTSD is diagnosed, supported by an in-
service stressor(s), the examiner must 
provide an opinion concerning the degree of 
social and industrial impairment resulting 
from the veteran's PTSD, to include whether 
PTSD alone renders the Veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  If 
PTSD is not diagnosed, the examiner should 
explain why the diagnosis was not made.  

4.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim for service connection for PTSD 
and for a total rating based on individual 
unemployability.  If any benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the appellant and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of her claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
D.C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


